Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a structural support beam comprising all the claimed features combined and having particularly the second arm having at least one protrusion portion formed into the second arm as a deformation of the generally flat forward facing engagement surface, the protrusion portion of the second arm extending in the first direction from the engagement surface, the -2-protrusion located entirely within a periphery of the engagement surface and forward of the plane of the engagement surface as recited in independent claim 1; and having particularly -4-the second arm formed into at least one protrusion extending in the first horizontal direction from the first plane of the engagement surface; and the engagement surface of the second arm facing the contact surface of the vertical column with a gap therebetween, and the at least one protrusion located within the periphery and extending in the first horizontal direction across the gap, from the first plane of the engagement surface to the engagement plane of the vertical column, and the protrusion pressed against the engagement plane of the vertical column as recited in independent claim 11; and having particularly wobble reduction means on the engagement surface for reducing wobble between the engagement surface and a support column as recited in independent claim 22 which sets forth a means plus function limitations where the “means for reducing wobble shown in the specification are bulges extending from the front contact surface” (as discussed in applicant’s remarks section filed 5/9/2022 on Page 13). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc